PER CURIAM.
Ray Shandell Bazemore appeals the district court’s order denying relief on his 42 U.S.C. § 1988 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Bazemore v. Emran, No. CA-03-704-AM (E.D.Va. Nov. 23, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED